431 F.2d 708
UNITED STATES of America ex rel. Jack JAMES, Relator-Appellant,v.Harold W. FOLLETTE, as Warden of Green Haven Prison, atStormville, New York, Respondent-Appellee.
No. 688, Docket 33894.
United States Court of Appeals, Second Circuit.
Argued April 7, 1970.Decided Sept. 21, 1970.

George J. Grumbach, Jr., New York City, for relator-appellant.
Hillel Hoffman, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen., of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., of counsel), for respondent-appellee.
Before WATERMAN and FRIENDLY, Circuit Judges, and ZAMPANO, District Judge.1
PER CURIAM:


1
Appellant Jack James appeals from an order of the United States District Court for the Southern District of New York denying without a hearing his application for a writ of habeas corpus.  We affirmed on the well-reasoned opinion of Judge Weinfeld, reported at 301 F. Supp. 569 (S.D.N.Y.1969).


2
While the District Court erroneously relied on 28 U.S.C. 2244(a), which relates to federal detention and not to state prisoners, in support of its decision not to hold a hearing, this miscitation hardly warrants a reversal.  The ruling was correct.  The entire trial transcript, Judge Palmieri's two prior opinions, and the Skobel report were thoroughly reviewed by Judge Weinfeld. 301 F. Supp. at 571.  These documents provided an undisputed factual record sufficiently adequate to enable Judge Weinfeld to make an independent appraisal of appellant's constitutional claims.  Therefore there was no need for an evidentiary hearing.  Townsend v. Sain, 372 U.S. 293, 312-313, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963); United States ex rel. Mason v. Murphy, 351 F.2d 610, 611 (2 Cir. 1965) (per curiam).


3
We are grateful to George J. Grumbach, Jr., Esq., assigned counsel in this case, for his able presentation on appellant's behalf.



1
 Of the District of Connecticut, sitting by designation